—Order, Supreme Court, New York County (Alfred Toker, J.H.O.), entered July 1, 1999, *122which granted defendant’s motion to vacate its default, unanimously affirmed, without costs.
Defendant’s motion to vacate its default in submitting an answer was properly granted (see, Scott v Fontana, 268 AD2d 237). Defendant established a reasonable excuse for its delay by setting forth its diligent efforts to deliver the summons and complaint to the correct insurance company. Defendant also presented an affidavit setting forth a meritorious defense to plaintiff’s claim based on its position that plaintiff’s injuries were caused solely by the tortious conduct of one of its patrons. Moreover, the brief delay caused no prejudice to plaintiff. Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Rubin, JJ.